                Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 1 of 33



 1   DAVrD L. ANDERSON (CABN 149604)
     United States Attorney
 2
     HALLTE HOFFMAN (CABN 2t0020)
 J   Chiel Criminal Division
 4   ANDREW F. DAWSON (CABN 26442t)
     GREGG W. LOWDER (CABN 107864)
 5   Assistant United States Attomeys

 6            450 Golden Gate Avenue, Box 36055
              San Francisco, Californi a 9 4 I 02-3 49 5
 7            Telephone: (41 5) 436-7 200
              FAX: (4ls) 436-7234
 8            Email: Gregg.Lowder@usdoj.eov

 9   Attorneys for United States of America

10                                       UNITED STATES DISTRICT COURT

11                                    NORTHERN DISTRICT OF CALIFORNIA

t2                                            SAN FRANCISCO DIVISION

13   UNITED STATES OF AMERICA,                             )   CASE NO. CR 18-0533 RS
                                                           )
t4            Plaintiff,                                   )   RECORDED NOTICE OF PENDENCY OF
                                                           )   ACTION (LIS PENDENS) AS TO REAL
15      v,                                                 )   PROPERTY AND IMPROVEMENTS
                                                           )   LOCATED AT 383 KALATMOKU, TOWER 2,
r6   EDVIN OVASAPYAN and                                   )   coNDo UNIT #3106, HONOLULU, HAWAIT
     HAKOB KOJOYAN,                                        )   96815
t7                                                         )
                                                           )
18            Defendants.                                  )

t9
20            The United States hereby submits the attached Recorded Notice of Pendency of Action (Lis

2l   Pendens) as to Real Property and Improvements Located at 383 Kalaimoku, Tower 2, Condo        Unit

22   #3106, Honolulu, Hawaii 96815 (APN 260180430207,TaxMap Key, 4-2-6-018-043).

23

24                                                                     D       L.       N
                                                                       U   S
25   Dated:    ,1
                     77 ?,lq
26
                                                                                        Attorney
27

28

     RECORDED NOTICE OF LIS PENDENS
     cR l8-0533 RS
               Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 2 of 33



 1                                        CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that she is an employee in the Office of the United States
 J
     Attorney for the Northern District of Califomia and is a person of such age and discretion to be
 4
     competent to serve papers. The undersigned further certifies that she caused a copy    of
 5
                  o    Recorded Notice of Pendency of Action (Lis Pendens) as to Real Property and
 6                     Improvements located at 383 Kalaimoku, Tower 2, Condo Unit 3106, Honolulu,       HI
 7
     to be served this date via United States first class mail delivery upon the person(s) below at the place(s)
 8
     and address(es) which is the last known address(es):
 9
      ESJ Group LLC                                              ESJ Group LLC
10
      3 83 Kalaimoku, Tower 2, Unit #3106                        725 SW Higgins Avenue, Suite C
11
      Honolulu, HI96815                                          Missoula, Montana 59803

t2
            I declare under penalty of perjury under the laws of the United States of America that the
l3
     foregoing is true and correct to the best of my knowledge.
t4
                                  I

l5          Executed this .|Qlf,t day of April,2019 at San Francisco, Califomia

t6                                                           a
                                                            CAROL             Y
t7                                                          FSA Paralegal
                                                            Asset Forfeiture Unit
18

r9

20

2t

22

23

24

25

26

27

28

     RECORDED NOTICE OF LIS PENDENS
     cR 18-0533   RS
    Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 3 of 33


                                           STATE OF HAWAII
                                           BUREAU OF CONVEYANCES
                                           RECORDED April 16,       2019 3:29 PM
                                           Doc No AXXXXXXXX


                                           /s/   LESLIE   T. KOBATA, Registrar
                                           KEO 30




             LAND COURT   SYSTEM        XX   REGULAR SYSTEM
AFTER RECORDAT]ON, RETURN BY MAIL TO:
450 Golden Gate Avenue, Box 36055
San Francisco, CA 94102-3495
Attn: United States Attorney's Office,    NDCA
AUSA GreggW. Lowder
Case Name: USA v. Edvin Ovasapyan and Hakob Kojoyan
T]TLE OF   DOCUMENT:

     NOTICE OF PENDENCY OF ACTION (LIS PENDENS) WITH HAWA]I
BUREAU OF CONVEYANCES PROPERTY RECORD NUMBER



PROPERTY DESCRIPT]ON:                 LIBER/PAGE
TMK: 4-2-6-018-043
LAND COURT DOC No: T10439133          DoCUMENT NO.        :   A61810402A
CERT #: 1094574, 1161019
REAI PROPERTY IOCATED AT:             NO. OE PAGES: 29
383 Kalaimoku, Tower 2,
Condo Unit 3106, .Honolulu,
Hawaii 96815, TOGETHER WITH ALI
APPURTENANCES AND IMPROVEMENTS.


In accordance with the provisions of Sections 634-51 and 502-37
 (Regular System) and 501-151 (Land Court) of the. Hawaii Revised
Statutes, this page is attached to that certain instrument
dated April 76, 2079, and entitl-ed:
           U.S.A. v. Edvin OvasaP v an and Hakob KoioYan
           Court No. Cri-minal No. CR 18-0533 RS
                     (U.S. District Court for the Northern
                     District of California)
                        Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 4 of 33
STATE OF HAWAII
OFFICE OF ASSISTANT REGISTRAR
RECORDED April 15,        2019 3:29 PM
Doc No fLO697233
On Cert(s) 1161019
lssuance of Cert(s)


/s/   LESLIE   T. KOBATA, Assistant Registrar
klm 30




                           xx
                           LAND COURT SYSTEM                                   REGULAR SYSTEM
               AFTER RECORDATION, RETURN BY MA]L TO:
               450 Golden Gate Avenue, Box 36055
               San Francisco, CA 94702-3495
               Attn: United States Attorney's Office,               NDCA
               AUSA Gregg W. Lowder
               Case Name: USA v. Edvin Ovasapyan and Hakob Koloyan
               TITLE OE DOCUMENT:

               NOTICE OF PENDENCY OF ACT]ON              (LIS   PENDENS) W]TH HAWATI BUREAU     OP
               CONVEYANCES PROPERTY RECORD NUMBER




               PROPERTY DESCRIPTION:                            LIBER/PAGE:
               TMK: 4-2-6-078-043
               LAND COURT DOC NO: T10439133                     DoCUMENT No.   :   A67810402A
               CERT #: 7094574, 1161019
               REAL PROPERTY LOCATED AT:                        NO. OE PAGES: 29
               383 Kalaimoku, Tower 2,
               Condo Unit 3106, Hono1ulu,
               Hawaii 96815, TOGETHER WITH ALL
               APPURTENANCES AND IMPROVEMENTS.


               Tn accordance with the provisions of Sections 634-51 and 502-31-
               (Regular System) and 501-151 (Land Court) of the Hawaii Revised
               Statutes, this page is attached to that certain instrument
               dated April 76, 2079, and entitled:
                                U.S.A. v. Edvin OvasaP yan and Hakob Kojoyan
                                Court No. Criminal No. CR 18-0533 RS
                                          (U.S. District Court for the Northern
                                                District of California)
               Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 5 of 33
'}

                   Case 3:l-B-cr-00533-RS Document            38 Filed 04/16i19   Page 1 of 29




      1   DAVrD L. ANDERSON (CABN 149604)
          United States Attomey
      2
          HALLTE HOFFMAN (CABN 210020)
      3   Chief, Criminal Division

      4   ANDREW F. DAWSON (CABN 264421)
          GREGG W. LOWDER (CABN 107864)
      5   Assistant United States Attomeys

      6          450 Golden Gate Avenue, Box 36055
                 San Francisco, California 9 4102-349 5
      7          Telephone: (41,5) 436-7 0 44
                 FAX: (415) 436-5748
      8          Gregg.Lowder@usdoj. gov
                 Andrew.Dawson@.usdoi . eov
      9
          Attorneys for United States ofAmerica
     10
                                         UNITED STATES DISTRICT COURT
     11
                                       NORTHERN DISTRICT OF CALIFORNIA
     t2
                                              SAN FRANCISCO DIVISION
     l3
     t4 UMTED STATES OF AMERICA,             ) No. CR l8-0533 RS
                                             )
     15        Plaintifl                     ) NOTICE OF PENDENCY OF ACTION (LIS
                                             ) PENDENS) WITrI TIAWAII BIIREAU OF
     t6     v.)                                COI.MYANCES (REGULAR SYSTEM) ANI)
                                             ) o['FrcE oF' ASSISTANT REGTSTRAR (LANn
     17   EDVIN OVASAPYAN and                ) couRT sYsrEM) PROPERTY RECORD
          HAKOB KOJOYAN,                     ) N[]MBERS
     18                                      )
                Defendants.                  )
     t9                                      )
                                             )
     20   PROPERTYAFFECTED:                  )
                                             )
     2l   REAL PROPERTY AND IMPROVEMENTS)
          LOCATED AT 383 KALAMOKU, TOWER 2)
     22   CONDO I.INIT 3106, HONOLULU, HAWAII)
          e68r5                              )
     23                                      )
          TMK: 4-2-6-018-043                 )
     24
          LAND COURT DOC # T-10439133
     25   CERTIFTCATE # 109457 4, I 161019                                             so-or{'o

     26   REGULAR SYSTEM DOC #A67E7O4O2A

     27
                                                                            tt/tt
     28

          NOTICE OF LIS PENDENS _383 KAIAIMOKU, TOWER2, UNIT 3106, HONOLULU, HAWAII
          cR 18-0533   RS                                 1
                  Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 6 of 33

                       Case 3:18-cr-00533-RS Document              38    Filed 04/16/19 Page2 of 29




     1              NOTICE IS IIEREBY GIVEN that         a   crirninal action has been commenced in the above-entifled
 .,
         Court pursuant to an Indicfinent filed under the above case number (attached hereto as Exhibit A) and a

 J       Thfud    Bill of Particulars for Forfeiture of Property   has been filed by the Unitcd States of America on

 4       April   1, 2019 (attached hereto as Exhibit B) has been filed in the above case to secure the judicial

 5       forfeiture to the United States of the real properly and improvements located at 383 Kalaimokq Tower

 6       2, Condo Unit 3106, Honolulu, Hawaii 96815, titled in the name of ESJ Group, LLC, designated as Tax

 7       Map Key: 4-2-6-018-043, APN: 260180430207 which is firther described in Exhibit C (also attached

 8       hereto).

 9                  The United States alleges that the said real property is subject to forfeiture pursuant to 18 U.S.C.

10       $ 981,   i8 U.S.C. $ 982 and 28 U.S.C. $ 2461(c).
u                  The lastest conveyance of record with reference to the property is found at the Office of the

t2 Assistant Registar of the Land Court of the            State of Hawaii withDocumentNumber T-704391.33,

13       Certificate numbers, l}g4574and 1161019 and at the Hawaii Bureau of Conveyances with Docrunent

14       Number A67870402A. The ovfller of record to the said property is ESJ Group, LLC.

15

         DArED:                                                     Respectf,rlly submitted,

                      4,rl Xfi
16

t7                                                                  DA      L.
                                                                           States
18

19
                                                                                     States Attorney
2A

2t

22

23

24

25

26

27

28

         NOTICE OF LIS PENDENS _ 383 KALAIMOKU, TOWER 2, UNIT 3106, HONOLULU, HAWAII
         CR 18-0533     RS                                     2
           Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 7 of 33

               Case 3:18-cr-00533-RS Document               38 Filed 04/16/L9          Page 3 of 29




 I                                         CERTTFICATE OF' SERVICE

 2          The undersigned hereby certifies that she is an employee in the Office of the United States
 1
     Attomey for the Northern Disnict of California and is     a person   of such age and discretion to be
 4
     competent to s€rve papers. The undersigned further certifies that she caused a copy        of
 5
                r   Notice of Pendency of Action (Lis Pendens) with }lawaii Bureau of Conveyances
 6                  (Regular System) and Office of Assistant Registsr (Land Court System)
                    Property Record Numbers
 7

 8   to be served this date via United States certified mail delivery and first class mail delivery upon the

 9   person(s) below at the place(s) and address(es) which is the last knorvn address(es):

10                                                            ESJ Group    LLC
      ESJ Group LLC
      383 Kalaimoku, Tower 2, Condo Unit 3106                 725 SW Higgins Avenue, Suite C
11
      Honolulu, Hawaii 96815                                  Missoula, Montana 598!3
12

t3          I declare under penalty of perjury under the laws of the United States of America that the
14
     foregoing is true and correct to the best of my knowledge.
1s
            Executed              of   April,   2019, atSan Francisco, Califomia
                       -JkftUu,
16

17                                                           CAROL
                                                             FSA Paralegal
18
                                                             Asset Forfeiture   Unit
19

20

2t
22

23

24

25

26

27

28

     NOTICE OF LIS PENDENS _ 383 KALAIMOKU, TOWER 2,                INIT 3106,IIONOLULU, HAWAII
     CR 18-0533  RS                         3
           Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 8 of 33

                 Case 3:18-cr-00533-RS Document                           38   Filed 04/16/L9 Page 4 of 29




 GALIFORNIA ALL.PURPOAE AGKIOWLEDGHEf,T                                                                   curl- coDE s 118e

     A notary public or other offlcer compleling this certiffcate verffies only the ldentity of the lndividml who slgned the
     docurnent to whlctr this certiflcale is attadred, and not the truthfr.dness, accuracy, or validtly of that document.


 State of Callfomia
 County of          San

 On                ADriI 16,2019               before me,   Tvle [.- Doerr- Notarv            ta
                     Date                                              Here lnsert Name and Tfle of the Offrcer
 personally appeared              GreseW. Lowder
                                                                     l,lame(s) of Signe(s)


who proved to me on the basls of satisfactory evidenoe to be the per6gn(4 whose name{d Ug4l
subscrlbed to the yvtthln lnstrument and ackrpwledSed to me that he/sh#tho/ exeflted the same ln
his/her/lfidr authorized capacififie$, and that by hlsAaftfxir signature(olon the instrument fte person(r),
or lhe entlty upon behalf of which the percon$ acted, o(ecuted the Instrument.
                                                                 I certiff under PEI,IALTY OF PEH.TURY underthe laws
                                                                 of the State of Gallfomla that the foregolng paragraph
                                 [.. 00EBR                       is trrue and conect.
                       commmlon     ,  2134483
                                                                 WIINESS my hand and
                      ttotry HDllc - Crlilolnls
                        8rn fnnclsco county
                                        llov     2019
                                                                 Slgnature




                Ha@ Noaty        Ser.l Above

     Though tfiis sectbn      is optional, completing thls information an deter alterutlon of the document or
                          fiaudulent ruattachment of this fom to an unlntended document.
                                                        ofPendency of Action           with

                                                                                               Date:      04lrulg
Number of       Pages:            28 Signe(s) Oth'er Than Named Above:
Capaclttt(icsl Clalmed
Slgner's Name:                                                       Signer's Nama:
D Corporate Offlcer       -   Title(s):                              fl Corporate Offlcer     -
                                                                                             Title(s):
tr     - il Llmited
     Partnor        flGeneral                                        I       -
                                                                        Partner   tr Umited D General
Ellndlvldual  D AttomeY ln Fact                                      trlndlvldual        E AttomeY ln Fact
flTrusteg El Guardian or Conservator                                 flTrustee           tr Guardlan or Conservator
EOthen                     United States                             tr   Other:
Slgner ls Rqpresentlng: United States Attorneys                      Slgner ls Bepresenting:
 Office - DOI

                                                          . 1-800-us NoTARY                   (1-800-876-6824 ltem#5907
@2014 Nafional Notary Assoolation. www,NationalNotary.org



                                                                                       -
Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 9 of 33

   Case 3:18-cr-00533-RS Documenl   38   Filed O4lL6l19 Page 5 of 29




                        Exhibit A
              Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 10 of 33


                      Case 3:18-cr-00533-RS Document                       38 Ftled O4lLGll9                Page 6 of 29

             l:'




      1    AIE(     G. TSE (CABN Ls2348)

      2
           thited   States AttorneY
                                                                                                     FILED
      3                                                                                                No\/   - l zslu\
     4                                                                                                SUSANY SOONG
                                                                                                    CI.TRK US, OISIBICT COUFT
                                                                                                 NOFTHENI'I DISMST OF OALITORNIA
     5

     6

.7
     I                                           UNITED STATES DITITRICT COURT

  9                                             NORTHERNI DISTRTCT OF CALIFORNIA



                                                                                             18
 10                                                   SAN I'RANCiS CO DIYISION

 11       UNITED STA]BS OF AMEzuCA,
                                                                       "6,e                                          sB  3
                                                                                                                     Y4''Y         RS
T2
               -    Plaintiff,
                                                                       VIOLATIONS;               18 U.S.C. $ 1343       -Wire Fraud;   18
13            Y                                                        Um.           $1349   -   Conspiraoy to Commit Wire Fralrd;
                                                                       18 U.S.C. $ 1956@)         Conspiraci to Comi-
                                                                                                      -                    -t
14        EDYIN OVAS^APYANaId                                          Laundering of Mdnetary Insk       .umrcnts ; ] I U- f '-C.

          HAKOB KOJOYAN,                                               S   371   -   Corspiracyto Eugage in the Udawful
15                                                                     itrholssale Dfttibution of Drugs; 18 U'S'C. $ 2                 -
                   Defeudants,                                         Ai.lins and Abetting 18 U.S.C. $$ 981, 982 & 28
16                                                                     U.S.C. fi 2a6\o) -.Ctimina1 Forfeiture

77                                                                     SANERANCISCO VETIUE

18


19

20
                                                          IND I C TMBNT

21        The Grand furyobarges:.

.tL                                                     Intoductory Alle         Pations


23                 At all times relevant to this Indictment:

24                 overviewoftheRegrrlationoftheDisfuibrdiouofPre'scdptiooDlugs
                                                                                                    united states
25                 1.       The Food and    DrugAitninishation (TDA ) is the fedenal ag€'nry of the
                                                                     rogulatioru aimed at proteoting the health antl safety
                                                                                                                                           of
26        resporsible for administering federar statutes      ancr

                                                                amongotherthings' drogs are safe and effectivefor
27        UnitedStates citizsns antlresideaatBby eusuringth'at,
                                           *,   1r6e1ing of such tlrugs beus         tue' oomplotq        and acourate
28        tteir intendetl uses antl that
                                                                       1
                 Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 11 of 33

                     .Case 3:18-cr-00533-RS Document                  38   Filed 04/1-6/19 Page 7 of 29

            ,l




          infofrrationefore theymaybe offered and sold in the Ilnited
                                                                      States'
 1

 2
           .        2.       one ofthe statutes tlaltne      IDA   enforoes is the Federal Food,'Drug md cosmetic       Act

                                                                       (DSCSA), whichis designod to'
 3        (FDCA) as amentletl bytre Drug Supply Chain antl securityAct
                                                                                aatl effective for their intended uses'
 4    |
          ,-oo,-     other ftings, ens*e that dnrgs sold for human use are safe
      |                                                      as: (A) artiolqs ricopaized in the   official uoit"d S-t"t"'
 5                  3.       Ihe FDCA defines a "dnrg"
                                                                                           or of6cial National
                          offi.oial Homeopafhic pharmacopoeia ofthe United Stato's,
      I



 6    lrUr-*opoeia,
                                                     .a        a ar -.,i-r-, :-L^-A^A f^+ rue   in thr
                                                                                                   fhc diagnosis,
                                                                                                       rliosnns: cure'
                                                                 (B) artioles inteaded for rroo in
 '1       Fornulary; or any supplennenrt to ary of thern; and
                                                                              enimals; ald (C) artioles (other fhatr food)
 8        mitigdio,,             or preirention of distiase in mau ot other
                                                                             or other animals; and (D) arti"ies
 9        interld'dto affect the skucture or any fulotion of the body of:nan
                           as a component of any articles speoifiedin olause
                                                                             (A), (B), or (c)'
1,0       iqt€,ntlealfor use
                                                                                     and o&e'rpote'lrtial for
11                 A .lresoription dn d' is my iirug which, because of its toxicity
                    4.
                                                                                                      conside'lpd
                                          use, or the collateral measues necassary to its use, is not
L2 Iiarmfrl effeots, or fte method of its
                                               of a praotitiohor ricensedby state law to administer s,ch
                                                                                                           drugs,
13        safe for use except under.the supor-rrision

                                                          drug application to use rmder tho 'professional
t4        or any drug whioh is iimited by au approved new
                                                                                        21U'S'C' $3530X1)'
15        supewisiouofapractitionerlicensedbylawtoadministersuohdtug.

                    5.       on Novombe.r   27   ,zll3,the   DSCSA Was e,racted to better protect thE fuJegrity of the
16
                   ,s dnrg diskibution sic'tem. one of the intended, results of the   DscsA is to prevent the practice
L7        nation

18        lnown     as   presiription drugdiveriion' Underfte DSCSA:
                                    ,Tgholesale Diskibution ' meals disfribution of a prescriltion drug to or reooipt         of
79                            a)
                                                                     fhan a colsumcr or patien{ but tloes not inolude
20                             Lpresodption drtrgby a person ofi61
                                                                            purzuant to a prescciption accordiag io 21
27                            the lawftl dispensing of a presoription &ug

22                            u.s.c. $3s3ox1).
                                                                                mcans apelson' (other thanthe
23                            b)    A'1rho1esale aisdtnrtof ofprescription drup
                                                                                athirdparlytogrstics provider' cr
24                            manufadturer, amanufacturor's co' Iicensedparher,

                              repackager) engaged ih uiholesald
                                                                distributioa
2s

26                            o)..Authorized'iEthecaseofawholesaledishibutormeailIhavingavalidliceose
                             .under
                                         lasr or 21 U.S.c, g 360eee-2, in'aocordance
                                                                                     wi& 21 u's,c' $360eee-1(a)(Q'
27                                  state

                                    .T.ioensed," in the case of a wholesale distibutor, aeam having a valid licenso           in
28                             d)
                                                                      2
                       Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 12 of 33

                             Case 3:18-cr-00533-RS Document                        38      Filed   0d16/19 Page 8 of 29
                 l,r




     1   I                                 accordance uador 21 U.S,C. $353(e) or State law'

  2                                            ,   .Trmsaotionhisto4y''means a statement inpErer m electbnic form'that includes
                                          ")
                                          the transaction i:rfotnration for eaih prior transaction goingback to the manufaotruer
                                                                                                                                         of
  3

  4                                       the dragProduct
                                                   .,Iransaction infomation-'includes, among ottrer things, the shmgth aod dosagp
  5                                       0
  6
                                     '    form of the drug producl       the nr:mber of containers, the lot number of tlre drug   protluct

  7                                       and the busino,ss Farn e and address of the pe,rsons from      wiom antl to whoni ownerslip is

  I                              .        beingkarsferred'
                                                                                                                            that the
                                                        Tralsaction statemerif'mears a statem€rf inpap€r cr elecfuonic form
                                                   ..
  9                                       g)
             ,                            entityharsfening ownenship of         a drugproduct is    in compliance wift certainprovisions
10

,11                                       oftheDSCSA.

12                       6.              Effective January l;       2015,\ fOCA       as amended    by the DSCSA, imposes requireuients

                                                                                      tuacingrequirements'
13       onwholesale distibutors ofriostpresoriptioil drugs, including certainproduct

14       SpecificailY

15                                       ,)        A wholosale distibutor shall not aocept ownership of a product unless the

t6                                       previous oyvaer prior to, br atttre time o{ the transaction provides &e tansaction history,
                                                                                                      protluct'
17                                       tansaction informatign, and a tausaction stateme,lrt for the

18                                       b)        Thq    tz,lingparhers of a wholesale dishibutormay onlybe authorized trading

t9                      .            Parfrrers-

                             .           If a wholesale distrlbutor    purchased a product direotly from the manufactr:rer, the
20                       7

                                                                               directlyftomthemanufacturer'
21       exclusive dishibrtor ofthemanufactr:rer; or arepackaglr tbatpurchased
                                                                                 dishilbutor fomsfers ovmership                          of
?2       thenprior to, or at the time of, eachtansastion in whie,h fte wholesale
                                                                                                     purchaser-
23       a   produc! the wholesaie distibutor sball provitle to the                    subsequeart

                                                                                                              diskibutor, ot a
24                                       a)-       atrarsaction statemen! which shall statethat suchwholesale

                                                        offte nffiti4f6 of suchwholesale   distuibutor, purc,hasodtheproduct ilirectly
25       _                               meoaber
                                                                                                                   or repackagerttrat
26                                       fromtle mamrfrcturor, etoluslve dishibutor of the manufrctorer,

21                                       purchasedt.heprroductdirectly&omthemanufacturer;and

28                                       b)thefransactionhistoryand.hansactioninformation.
                                                                                  3
             Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 13 of 33

                   Case 3:1&cr-00533-RS Document                  38    Filed 04/L6/19 Page 9 of 29

         I




                                                                                      pr:rohase        prosctiption drug
                             Wholesale dishibutors of prescription clnrgs who did not
                                                                                                   a
 1                8.
                                                               of tho uanufrctuter, or a repackager directly
 2 ttirectly from the rrmufactmer, the exclusive tlisfuibutor
                                                            each tmsaction, provide to the subsequent
 3   fromthe manufaoh:re,r must, priot fo or at the time of

                     a tansactionhistory, i:ansaction ipformatisx,
                                                                   aod taosaction statement' Wholesale
 4 purclaser
                                                          (includinglot level inforoation), fuarsaction
 5   6istibutors must capture the transaction informalion
                                                     each hansaction ilascribed above,    ani maintain that infomatioq
 6   history aod fransaction statemmts for
                                                                  ttate of the tansaction'
 7   history antl stateazent for not less than six years afterfte
'8       .        TheDefendantsandRelatidEntities
                  g.                                                        operator of Mainsp'ing Distuibufionu a
 9                           Defendant Edyirl oVAsAp]rAl,I is the owner and
                                              ovAsApYANresides
                                    ^^mnarv OVASAPYAN
                            ^*r,,*, compafly,                                     CaIlomla
                                                         resiiles inttre State of Califomia-
10   Ponnsylvania litnted.liability

                             MainqpringDisfribution CMainspring) is          Penrsylvania corporate elrtitythatha's beer'
11                10.                                                    a

                                             as awholesalepha:maceutioal distuibutor'
t2 licensedbythe co:monwealth ofPennsylv:aia
73                11.Defe'n'dantllakobKoloYANresidesinthestateofCalifomia
                                 'I                                                                    '
                                                                                              t

t4                The Corspirac.vantl Scheme to Deftaud

     .                       Boginuing at a <iate untnown to tho grantl
                                                                        jury, but no   latff ftafl on or about Fetruary 9'
15                 72,
                  atd-continuing fhroug!, a date unlcnown to the
                                                                 grad jury, but to at least on cr about April        5
                                                                                                                         '
                                                                                                                             2018
                                                                                                                                    '
16   ?.0\7    ,
                                                  intenrleil to devisg md carried ord a compiracy md
17   oYASAPYAN md KoJoYAN lcnowingty devised,
                   defraud as to a material matt€r, andto obtainmoney
                                                                         an{prppe'rlybymems of
18   sc,heo.e and. artiEoe to


\?
20   :ffi":I;#ffiH'ffi                                    ff:#*'andpromisesmdbvomissionsanrl
                                                           defrautl;
2L                As part of fhe conspiracy and sche'me to

22                13..   -   ovAsAPYAN, tlroughhisrcontrol ofMainspring,'soldor
                                                                                 mmgedtobesoldlarge

                                                  to retail phamacies and. wholosalas across tho llnited
                                                                                                         states'
23                                    ,r   ptu**uui""t*
                                                           to the Grand Jury geae'ratod frlse and
24   ovAsA?YAl.I, KOIOYAIT, and others loovrn antl unknown
                                                     soldbyMainqpringhadbeen acquiredin gompliance
25 nisleading dosm.entation ciaimingthatthe tkugs
                                            parhers who were licensed, legitimate srrypliers' If, sum,
26 wittr federal law from authorized tading

     OVASApYAN, KOIOYAN, audtheir         coconspirators identifiod a licemseit rrhoLesaler r1 California
27
                                                   created paperwork falsely representing                     frat
28   (hereinafter, tre LICENSED SUPPLIER) and then
                                                           '4
              Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 14 of 33

                 Case 3:18-cr-00533-RS Document                 38 Filed 04/16/19    Page 10 of 29
         ?.




     Iviainqprinds mpply ofpresoriptiolr dnrp harl been acquired ftom
                                                                      the        LICENSp SUPPLIBR In
 1
                                                                ftomt'be LICENSED SUPPLIER' and the
 2 rcality,Ivfairspringhad.nevm acquired anyprescription tlnrgs
                                                                           uulic€nsed sources
 3   tlnrgs sold rmtlcr that name had in faot been 4oEriretl ftom iflisit,
                                                                                     cr:stoners, itprovided those
 4               14,     Inparticdar, when Mainspring sold presc,riptisE dmep to its
                                                                           infomation, tensaction
 5   customers with tloor:mentationpurportingto be the requiredtan'sastion

 6   stateanearb, aad fuansastion histories     (collectively 'Tralsaction Docrrmeotatiof)' Provision of such
                                                                F ebruaxy 2017' Traosaction '
 7   doguEiesfation is required by the DSCSA. Since on or about
                                                                 with certain'transastions, reprasented tbat
 8   Dosumentation forMainspring's salos, prepmecl in oonnectiou
                                                                           f:om 'Whioh Mainspring had'
 9   a   particular supplier @ereinafter, "SuPPLIER ONE',), was the source
                                                            false anil misleading'
10   acquired the drug. Ttat Transaction Doodmentation lqas
                                                                               Docume'fation propared         in
11               75,      The listed naree for SUPPLIBR ONE on the Transactisn
                                                           *imilar to tre nam'e of the LiGENSED
L2   cornectiou with certain tansactions was misleadfugly
                                                                                                in fact' been
     SUP?LIE& antl it creatotl the false impressionthat the ptesoription drogs in question had,
13
                                                         Documentation6.t'1tress6d this false
L4   suppliedbyttre ucENsED SUPPLiER. The Trarsaction
                                                       business addrcss in fue state of california-
15   impression by also lisling the uCENSED SUIPLIER's
                                                                                    source of the
16                    rwiewingthe ItmsactionDocumeurtatioupurporting to ideutifythe
                                                                     to ihe IJCENSED SUPPLIE&                 in
T7   pesoa:,ption drugs wouldtherefore see a,lame confixinglysimilar
                                                                                               drugs sold
18   iilditionto thebusiness     addrdss   forthe LICENSED SLPPLIER hireality, theprescriptio'
                                                                nerrer disolosetl to cuitomers or reflected in
19   by Mainspring were acErired. from othor souroes that r[ere
                                                        these prescription drup woe u:lawfuIly acquircd
20   the Trarsaction Documentation. Lr some instances,

     ftom urliq.enseil individuals ryuating in tho.state of
                                                            califomia.
2l
                 16.     KOjoyAN    and    ovAsApyAN      communicated aequenfly rhning the cor:rse of the
22
                                                       scheme to misload oustome'rs into              beliwing
23   conspiracS andKoloYANlciowinglyparticipatettinthe
                                                                  KoJOYAN            and.   oVASAPYAN
24   thatMainspriry,s supply ofprescription drugs was legitimato.
                                             the IJCEI'TSED SIIPILIER, and in the event the license
                                                                                                    for the
25   monitoretl the liceirsure strhrs   fc
                                                  and KoJoYAN lrould ceass sales activity
26   LICENSED SIIPPLIERbecame inaotive, OyASAPYAN

27   until the licenso was roactivated.

28              L7.      Asafirtherpartoftheconspiracyandfteschemetodeftau(OVASA?YAN'
                                                            3
     INDICTMENT
            Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 15 of 33


               Case 3:18-cr-00533-RS Document                   38       Filed O4lLGl!9 Page 11 of 29




                                   uoa oaused tole established shell companies with namss
                                                                                                                       deceptively
  14OIOT'aN, and ofters r"t urrnua
                                                      antr KoJoyAN then esbblished antl caused to
 2 similarto.rhe LTCENSBD SUPPLIER OVASAPYA].I
                              aocourts hcld in thoso .deceptively simila; corporate
                                                                                    names' Io ordbr to concoal the
 3    be estahlished   baft
                                                                               funds to these deceptively
 4 ftau4 OVASAPYAN              and KOJOYAN anmgetl for Mainspring to transfer


 5    namedaccountsinorderto.createbrnlringr""ordssrrperficiallyconsistentwithfi:rancialtransfe'rstoa
                                     How6ver, Mainslringnever tuansfmed myfirndls
                                                                                         to aaybank
 6 legitimate, LICENSED SUPPLIER.
                                                  SIIP?Lm,         and   it othuwise   nev€tr did anybwiness   with the
 7    account contolled by the LICENSED
                                                            from Iraainspringto the accounts cstablished
 I    LISENSED SUPPLIER, In reality, the firnds ffansferred
                                                  and returned                as   pioceeds t'o tho co-conspiratom' or else
 g    by KoJoYAN aud others wero often liquidated
                                                                                                                 from
      tunsferred. to other bark accounts, OnIy       a   very snmll portion of the funds acEiired bylVlainspring
10
                   I

11    its customers was ever scart'to   a   ficersed prCIcriptioa drug wtolesaler'

12    COUNT    ONB:                     (18 U.S'C' $     l349-Conspiracyto CommitWireFraud)
                                                                           are re-allegefl and idoorporated as      if'firlly   set
13.     .     18. Paragraphs        I fhrough 17 of this trrilictment

14    forthhere.
                                                                               afi'continuing ttroug!' at least on
15            19.      Begiraing no later than on or about Febarrary 9, 2017 ,
                                                                             the defendaofs'
16-   or aboutApril    s,z[lS,jntheNorfuemDiskict of catiforniaandelsewkere,

77

18
                                                                                       rffice   to defraud as to   a   matedal
                                           intend to tievise a scheme and
19    did knowingly conspire to devise and
                                                                                             preteuses'
                                                 by means of materialiy false and fraudulent
20    mafr€r, antl to obtain money antl property
                                                                       ofmaterial frots wilh a tlutyto
2l rEresotations,        andpromises, and.by omissions and conoealment

                                                  such schemo and arf'fi'ce to           defriu4 to traimit             oause tho
22    disolose,.and, for the pu4tose of executing                                                             1d
                                                      Gornmerce, in violation of Title i 8 '              Uuitd Sat"s
21    tmsmission of wiro communications in interstate

24    Code, Section 1343.

25            AllinviolatimofTitielS,Uflited'stabsCode'Section1349'
                                                                      2 wtue Fraud and,Aiding and Abetting)
26    couNTs       rwo   AND    THREE:           0 8 u.s.c. $ 1343 and -
                                                                                   and incolporated            as   if fi:liy   set
n ,            20.     Paragpaptrs 1   though 19 cf this latliotment arere-alleged

28    forthhEre.
                                                               4
      INDICTMENI
      Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 16 of 33

         Case 3:18-cr-00533-RS Document                        38   FiledO4lLGf-9 Page L2 ot 29.




                                                         jury, but no later than on cr about Febnrary 9'
         21.   Begiuuing at a date rmknown to the grand.
                 .



                                             a date unlnown to fho graud
                                                                          jr:r5r, but to atleast on or about
2017, antl oontinuing as to all tleftndaB to
                                                        elsewhero, the              defeurdants'
Apdl 5, 2018, in ttre Northem Diskict of california and
                                               EDYIN OYASAPYAN, antl
                                                 HAKOB KOJOYAN

                                                                                                                        '
                                                                        and attempt to exeiute; a material
did   howingty       antt with the intent to deAaud device aod execute,
                                                                                   false and
                                                 antlpropertybymeaoe of materially
soheme and mlifico to deftard anilto obtainmoney
                                                                                                  facts'
                                            promises, md by omissions and ooncealmsrt of matedal
ftautluleat pretenses, rqrresontations, and
                                                                                 of califomia and
         22,     oo or about the dates set forth belpw, in the Northerp' Dishiot
                                          sohomo a:rtl artificercfenedto above'
                                                                                aatl attemptingto'do
elsewhero, forthepurpose of executing the
                                                   md   car:se to be   tammithd writinp' signs' signals' pictures'
so, the deft,ndants didknowinglytoairsmit

and sounds in interstate commercebymeaos
                                                       ofwire commuaioatioas:



       Coutcr              Dmr                                           ITnu'WBID

                                        E1ectuonic Transfer of $42,000 from Mainspring
                                                                                       to          Balk Accotmt
         2              3176/2018

                                        Domioiled in San lv1atoo, Califomia

                                                                $ 1 5,000   ftom ldainspring to    aB   mk Account
         3              4lsl201B        Bleohonic Tralsfe\of

                                        Domiciled in   San lvfateo, Caiifornia




        AtlinviolationofTitlsL3,U:ritetlstatesCode'Sections7343rf0.d'2'

CoINTFoUR:$ffi":dI956(h)_ConspiraoytoCcrramitl,aunderingofMonetary

                                                 offtis Indicfuent     are re-alleged and incorporatetl as   if filly       set
         23.         Paragraphs 1 throrrglr 22

forthhere.
                                                             j,ry, but no late'r than on or about Febnrary 9' '
         24.         Beeinning oia d^tu urlnown to the grand
                                                                        the grand jury, but to at least on oi about
 zol,,, aed.continuing      as   to all deferdarfs to a date unlnown to

Apdl5,2018,intheNorthe,mDisftictofCaliforniaantleldesrherqthedefendefis,
                                               EDYIN OVASAPYAN, antl
                                                 IIAKOB KOJOYAN
                                                           5
INDICTMENT
          Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 17 of 33


               Case 3:18-cr-00533-RS Document                      38 Filed A4176119       Page 13 of 29




                           and unlmowl, unlaw .fully and       Inowingly corspired- together antl with ono anottrcr to
  I    and others   hoqm
                                                      1956(a)(1)'
  2    viotate Title 18, Ilnited States Code, Section
                                                                                          and otheas ltnown and
  3            25.    It was   a   part anil an object ofthe conspiracythat the defendmtg

                                                      promote the        o'rying on of speoifieil unlawful activity and
  4    rmknolcn to the grarl jury, with fte intent to
                                                              ownorship, md coukol of the proceeds of specifi#
  5    to csnceal and ilisgUise the nafiire, location, sourcg
                                                          wire fraud antl wire frau4 in violatim of Tiflo
                                                                                                          18'
  6    ualasrfirl aotivity, to wit ocnspiraoy to commit
                                                                andknorring[R mdknowingthatprqterly
  7    united sfates coile,.sections L343 aod1349, unlawftlly
                                                                                                    would and
       invorvod in a fiam.cial traaiactionreprasents
                                                     fte proceeds of some fonn of,nlaw'ful activiB,
  8
                                                                                                    pooeeds of
  9    did ccrnduct antl attmpt to conduot        fiffnsial tiansastiols which in fact involved the
                                                           18, Uniteil statas code, section 1956(a)(1)'
10     qpecified unlaw-ful activity, in violafion of Title

11            AllinviolationofTitlelS,IInitedStatesCode,Secticnrlg56(h).

li     CoIJN.TFIVE:.(18U.s.C.$371_ConryhacytgFn.gngeinthoUnlawfirlTuholesale

13                                 Distibution of Drugs)       '

                                                                                        anil incorporatetl as   iffi:lly'set
L4             26.    paragraphs      1   through 25 of this Inalictuerlt arcre-alleged

1s     foithhero.
                                                                                                     20L7'axld
16             27:    Begi4ning zladateupftnovmtothegrand-jrrry,6olfls1laf61fhanFebruzry9'
                                                                                                   the Norherr
                                        gruld jury, but to at least on or aborrt April 5' 2018' in
t7 cotrtirruhg to a date uoloofu to the
                                                  defendants'
18     Dishiot of California antl elseirhere, the

L9.                                                 EDYrN    or/AserY$ftand

2A                                                 mit intenrtionally conspire to:
       md.others known and.unl0.own, diilknowingly
2l
                      z)knowingiyengagcintheudicensedwholesaledishibutionofprescriptiontlnrgs
22
                      ininterstatecommerce,invioladonofTitle2l,Uniteclstatescoile'sections331(t)'
./.)
                      3s3 (eX1     XA),   333   (bX1XD);
24
                      b)eugaFeinthewholesaledistibutionofprescriptiondrugswithoutobtaininesn.l
25                                                                           tansaotion statements' and
                      providing trutbf:lantl accuratb fuansaction histories,
26                                                                    a$d mislea4 in Yiolationbf Title 21'
                      taasaction infoulation, with inteartto tlefraud
n                     tlaited states code, sections 33i(t)' 360eee-1(c)'
                                                                         and333(a)(2); and

28
                                                                   6
       INDICIMENT
                 Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 18 of 33

                     Case 3:18-cr-00533-RS Document                        38   Filed 04/16/19 Page 74 of 29

         ll'
         il
         il
         il
                                                                           ie   agencias by impeiliirg impairing and defeatfiry
 1  ll                      O         defraud fte Unitetl States aad

                                                          tle Food   and Eirug Adminishation to protect the health   md safety
  2 ll                      the   lasfrl   tunctions of

'3 ll                       oftheprblicby asr:ring tlatlmscription               ckugs disnibuted.in the united states were safe

                                                                                 delive,ry to ihe entity ftat sells or
  4 ll                      and effective from the time of manufactr:ring to the

                                                           the,liimate consumer orpatiurr
 .5 ll
                            dispenses fteproductto

 6
                                                                                                                     unlicelrsed
 7   ll     ,t. As part ofthe cor,qpiracy, the coconspirators acquireilpresoription drugs from
                                                                                        of perursvlvania
 I ll ,"r*, ;* ;" ; califomia and ship.ped then to a faciliry in the co,mmouwealth
 9 ll * ** associated with Mainspring
                                         Distribution'

l0 ll       zg. The cocoaqpiratots then genuated or caused to be ge'nerated Transaction Docrmeirtation
                                                                      the LicENsED                  This
11 ll **           that tho prescription drugs had beor acquired ftom
            "rr*r,                                                                    ',PPLIER
                                                                   Mairsp'ring's.customers, whichincludetlretail
l2 Ilrr*r*ooDocumentationwas (ishibutehto
                                                             dishibutors
13 ll         nour-ur"* in additionto otherwholcsale
                                                                                                                 craims as to
t4 ll       30. As part of tbs conspiracy, aad in order to buthess the cocorspirators' frlse
                                                                                 to be opened bank acoouots
                                   dtugs, the cooonspirators opened and caused
15 ll * *** of their prescription
                                                      deceptively similar to the name of tho LICENSBD
l6 ll , *" ,r*o of shell b,siness entities with names
                                                                of Mainspring's phamaoouticals
L7 t*rt*       whioh was the s,ptrrosed soluce of the maj ority
     l   l
18
                                                                                           obiects thereof, the    following
ig il               ffl-er.ance               of tho oonsFiraoy, anilto effect the illegal

                                                             Northem Dishict of Califomia and elsowhere:
20 ll              acb, amorig others, were committed in the
      "r*                                                                                  and caused tobe
2L ll                      L)        on or atout March 14 201g' tho tlefendants transfened
                                                                           ofvrainsprinsDistributionto an
22 ll                      transftrred$42000 from auacoountheltlin.theneme

23 ll                      *countdomiciledinsanlvfateo, California'
   il
                                                                                           antl         caused to be transfened
24   ll                    b)        on cr about April s,zolL,1fus flefendnnts toansferred
                           -15,000 ftom an aocormt held in the name of Ivlaiaqpring Dishibution to ai. acco,nt
25
   ll
26 ll                      domioiled'inSmMateq         California                                                       1


                                                                                          caused Transaption Doqtmentation to
n ll                       e         On or abo,t Ap f,l tl,zlll ,the defendants
   ll                                        for   a iustomer   that falsely md fiaudulertlymisropresentedtho souroo
                                                                                                                     of a
28 ll                      to   gene'rated

         ll*rr"t**                                                     7

         lt
            Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 19 of 33

                 Case 3:18-cr-00533-RS Document                          38   Filed 04/16/19 Page 15 of 29




   1
           .              PrescriPtiondrugProduots'

   2             AllinviolationofTifle18,UritedSffiesCoile,Section3Tl..
                                                                          98i,   g82, &,28U's,C' $       246i(c)- eiminal
   3   FoREBTTI;REALLEGATIoN, g8y.F.C,                               $$
                                                        Forfeitme)
   4
                                                                                         are re-alleged and by       ftis referenoe
   5             32.      AIt of fte allegations contained in this Tndictment

                                hercin for ths pufl, os6 of allegiag forfeiture pursu.ant
                                                                                          to the provisions of Tifle               1   8'
  6    flrIly incorporate   d

                                     gg1 tud.gl2.and Tifle 28, Ilnited States Cotlg Section 2461(c)
  7    Uaited. States code, Secticms
                                                                                         Thee of ttris
  8              33.     llpon a co:rvibtionfot any offense allegedin counts one tkouglr

  9    IndiotaeuL the defenilanh,
                                                         EDYIN OVASAPYANand
10                                                         HAKOB KOIOYAN,
                                                           u.S.C. g 981(a)(1)(C)              nd28 U's'C' $ 2461(c), all
11     shail forfeit to the United Statos, pursr:ant to 18
                                                                        the defendslds obtained dirEctly antl
72     property, real orpersonal, constituting or dmiveil frornproceods
                                                             but not lirritetl to a forfeiture money
                                                                                                     judgrneirt'
73     indirectly as the result of the violation, inoluiling
           .             upon a coavictionfor any offense allegedin countFour offtis
                                                                                     Indictnent''the
14               34.

i5 tlofendanb,
                                                        EDYIN OVASAPYAN asd
16                                                        HAKOB KOJOYAN,
                                                                  u's'c'           etl(a)(l)(A)   and   (c)'   982(a)' and 28   u's'c'
t7 sball fodeit        to the united shtes, pmsuant to 18                     $$

                                                                        to the YiolJation, or constitrting or
18     $   246i(c), allproperty, real orpersonal, involvodin ortaceable
                                                               avioration,                   includingb,tnotliriitedtp a
19     rlerived ftompioceedstaceabre directly anilindireotryto

20     forfeitrne moneY judgmert.
                                                                                                             the
                         upon     a   cqnviction   fu   any offense alleged in count Five of this Indictment
?l              35.

22     defmdaah,
                                                        EDVIN OVASAPYAN md
./-J                                                      HAKOB KOJOYAN,
                                                                  U's'c'      $$ 991(aX1XC)
                                                                                                                     28   u's'c'   $
24     shall forfeitto the united states, pursuant to 18                       '982(a)(l)'and
                                                                                                         tho gross
                                                  oonstihrtes or is derivd directly or intlirectly' from
25     2461(c),a11properfy, real orpersonal, that
                                                                                               judgmeart.
       prooeeds traceablo to the cosmission of
                                               the offef,ue, includiugbutnot rimited-to amoney
26

27               36.Ifanyoftheaforementiouedproperty,asaresultofanyaotoromissionofthe

28
                                                                     8
                  Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 20 of 33

                       Case 3:18-cr-00533-RS Document                        38    Filed 04/16/19 Page 16 of 29




     i        defenclants   -
     2                          a-        cannotbe looatedupbnthe exercise of due diligence;

 3                              b.        has beeur tralsfemecl dr soltl     to, or deposited with,   a   tliril   person;

                                          bas teenplacetl beyond the         jurisdiciion ofthe Corrrfi
 4                              G.


 5                              d.        has been substantially dim.inished in vahro;         or'

 6                              e.        has been commingled        with ofher properry that camot te divided withorrt
 ,l                                       difficuity;
                                                                                        in the                     llnited Statas and
 8           any an6 alt interest the defentlaat have in otber prcperty sha1l be vested

                                                                                             incorporated by 18 U'S'C' $ 982'
 9           forfeited to fte Ilnited States prusuant to 2i U.S,C. $ 8530),             as


10                     Ali inviolation ofTitle      18,   Ilnitqd States Codg Sectio:is 981 and982; Title 28, United States
              .
11           code, sectim kail(c);and Rr[e              32.2   of theFederal Rules of ctimiml Procedure.

t2
                         'Jtr",           lat{                                ATRI'BBTLL
13           DArED;                  rt
74

15

L6

17       1
             ALEXG. TSE
             Llnfted
t8

79

20
                                           Division
21

22

23           (Approvetl asto

24

2i
26

u
28

             fNfOfCI]tfgNf                                               9
Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 21 of 33

   Case 3:L8-cr-00533-RS Document   38   Filed 04/16/19 Page 17 of 29




                        Exhibit B
                       Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 22 of 33


                           cffis:QsQ4rffigfrBs        o&sfiqglfrrd 8q rlFtr,6&tt!0h!{e pBogq& 8f 2g



       I
                 DAvrD L. ANDERSON (CABN 149604)
       2         United States Attorney

       3         IIALLIE HOFTFMAN (CABN 2 1 OO2O)
                 Chiet, Criminal Division
       4
             ANDREW F. DAWSON (CABN 264421)
     5       GREGG W. LOWDER (CABN 107864)
             Assishff United States Attomeys
     6
                         450 Golden Gate Ave,nuq Box 36055
     7                   San Francisco, Califomia 94702-3 49 5
                         Telephone: (41 5) 43 6 -7200
     8                   FN(: (41s) 436-6748
                         Email : Gregg Jlowder@usdoj. gov
     9

 IO          Attorneys for United States of Ameriia                                                                J

 11                                             I]MIED    STATES DISTRICT COT]RT

 12                                          NORTTIERN DISTRICT OF CALIFORNIA

 t3                                                 SAN FRANCISCO DMISION

 14

 1.5        UMTED STATES OF AMERICA,                                 ) CASENO. CR 18-0533 RS
                                                                     )
 16                     Plaintiff,                                   ) TEIRD BILL OFPARTICT]I.ARS FOR THE
                                                                     ) X'ORNEITTIRE OF PROPERTY
L7                v.                                                 )
                                                                     )
18          EDVINOVASAPYAITI and                                     )
            HAKOB KOJOYAN,                                           )
t9                                                                   )
                                                                     )
20                      Defenilant.                                  )
27

22                     TheUnited States of Americ4 by andthrough David L. Anderson, United States Attomey forthe

23         Northbm Distict of California and Gregg W. Lowder, Assistant United States Attomey, hereby flles the

24         following Third BiU ofParticulm for notice of forfeiture ofproperty.

25         llt
26         ilt
27         lll
28         Thfud Bill of Particulars for Forfeiture of Property
           cR 18-0533 RS
                                                                 1
                     Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 23 of 33

                            c &fr Fe: fl 81 8 rsgUdtfr S s o &qfi {ElffS & + r   fi9 SQNEN&e      p   E0e q 3   sl fo



      1                    The Indictuent in the above-captioned case filed on November 1,2018, provides notice of and

     2            seekstheforfeitureofbothrealandpersonalproperlypursuantto 18U.S.C. $$ 981and982 and28

     3            U.S.C.   gZail@). TheUnited      States hereby gives notice that, in     additionto anyproperly already listed

     4        in the forfeitrue allegation, the Bill of Particr:lars for forfeitrre of property filed on January 70,2019,

     5        aud the Second       BiIl of Particulars for forfeiture property filed on February L4,2019,the United States is

     6        additionally seeking forfeiture of the following properly

     7                        .   Real Properly and Improvements located at248l N. Junipero Avenuq
                                                                                                   palm $p1iag5,

     I                            Califomia 92262;

     9    I                   .   Real Property and Tml,rovements located at 383 Kalaimoktr, Ritz Caltm Tower 2,
          I



 10                               unit   3106, Honoluftl Hawaii 96815, tifled inthe name ofESJ Group,            IIC;
 11                               Real Property and Improvements located at8654 WashingtonBlvd., Culver City,

 12                               California g\z3z,titted in the narne of IPOZZ,LLC;

 13                          .    Real Property and Improvements located at4305 Groves Place, Somis, Califomia 93066;

 74           .              .    RealProperlyandlrnprovementslocated at4314 MadnaCityDrive, Apt4l6,Marina

t5                                Del ReY, California 90292;

16            DATED:        Apiil1,201J                                  Respectfirlly submitted,

t7
                                                                                   L.
18                                                                                States


t9
20                                                                                                    Attomev

2l
22

23

24

25

26

27

28        Third BilI of Particulars for Forfeitue of Properry
          cR'18-0533          RS
                                                                   2
Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 24 of 33

   Case 3:18-cr-00533-RS Document   38   Filed 04/16/19 Page 20 of 29




                        Exhibit C
Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 25 of 33

    Case 3:18-cr-00533-RS Document                               38      Filed 04/16/19 Page 21of 29




    , Itosc ccrtein premiscs comprising a portion of tiat ccru.in condominium pmjed knovm a5 "3E3
   Xal,enrcfU - fOWm,2" (?roject"), which Project conrists of 6osc certain parcels of lmd dcscrraed hcrcia ald
   in ftd ca.tsi! Dcclaraion of Condominiurn Propcrty Regimc of 3E3 Kslaimoku - Towcr 2 ttarcd May 22, 2014,
   rccordcd in thc Bweau of Corveyauces of thc Stalc of Hawaii a.e DogumErtNo. A-52560891 aad io 6e Officc of
   thc Alsilrtsst Rcgiscar oftie Land Courlofthe Stalc ofl{awaii as Document No. T-8908312, as dtc sarrc roay bc
   amcndcd Aom tisre to tirue (Declaration), and the improvemenE and eppurtcoanccs rbertof, as descn'bed in aad
   esablishcd by tte Declration, ud as shown ou ibe plans ofthc Pmjec filed ia said Bueeu as Condominium Map
   No. 52E8 anh ir, sria Office es Coudominium Map No- 2244, os tlc ssure Dsy be ameoded Eom timc to time
   ('Cordomriniun IUap"), dcscribcd as follows:

   -FIRST:-

           Unit I,Io. 3106    ("Unif) Iocdcd in the Eojcci        establishcd   by 6e Declaraior, and shorvl on        the
   Coldoniniurn lvlap,

            TO@'IIIER wIfH those essdncnts appurtensnt to the Unit           as   sct forth io ttre Dcclaraion, whiel rlay
  ircludc &e following:

           (a)       Nono<clusivc cascn Gsts in tbe Cornmon Elerncnts, inclu.ting lhe Limitcd Coomon Elements,
  dcsigncd for such purposcs as ingEss to, cgrcss from, utility scrviccs for and supporq maiuknaocc, and repah ofthc
  Uniq in Ure othcr Corrmon Elernents ftr usc accordiag to their rcspectivc prloses, subject alvays t9 !!c cxch:sivc
  use of thc Limitcd Commol Elencnts as provided in thc Declaratiory and i1 the otbcr t ldb ir thc building in uhich
  lhe Urut is locarEd frr suppor! subjcct to flc provisions ofScction 5l4B-3E ofttc AcL

           (b)      Ifany    part ofthc Csomon Elemcnc now or hereaflcr cncroac,lrcs lPon,loy Unit'or Ltlitcd
  Common-Eierncnl, or     iiauy Unit cncroacles.upon the Common Elemstts or upon aoy otherUnit, a valid ecqnent
  for such eucroachrncnt   ald the maintenarce thcreof, so long as it continuas, shdl exist In ihc event tlet a Unit shall
  be part'ally or to8tly desfroyed aDd then rebuil! or in the evert ofeny shiting, sctdemeu$ or urovemenr ofany part
  of tha ProjecT ensoachmcnts of any pan of the C,ommon EIcrDeIIB, Uniu, or LiEited Common Elcmcnts due ro
  such colstucdoB shiftin& setdemeu! oroovcmelt shall bepermiUe4 anilvalid casemcub for such cncmaclrmcnts
  and tbc rrintcna&c tbqeofshaJl cxist for so long as such cocroachrcnt coutinucs-

     ' G) Nonorclusivc cascEents ia and over thc Imnt Desk Unig tbc Parkiog Uait, ard tho Limitcd
 Common-Eleoens appurEEart lhcrctq rc depicted ou the Conitominium Map, only to tle od.mt ihst $ch
 caseilcgts de nccessa"y f* iogr"ss to 8nd egress fom such Uaits, and to and fiom any Limitcd Common Element
 arEas Bppurtedllt b suchuEits, & rhe e>cent rcquircd uuder the Act


           EKCEPTING iltr| nrsmvwc AND SUBJECT TO all easemcnrs as providcd in rhc Dcclsatiog
  including but not limited ro, (i) casemcnts for encroactrments sppEtenad b o6er Urirs or de Common Elemcnts
  as thcy arisc in tle mamcr sct forth atova, rc$, or hercaf,er odsdng t]renoD; (ii) easements for acccss tD the Utrit or
 any Limid Comhon Elernent appurtmail thereto fom tiItrG 1o rine duriDgreasonable iours Es mry tre aPpropriEto
 foi tho operat'ou or mainteuance of tlre Project ad, without noticc, at aoy tirnc for (a) making emeqgenry rcpain
 thcrcin ucessa-y tD prcvcnt damage to ay Unit or Limitcd Common Elcuca! (b) abatirg ary nuisancc or any
 daagcrou, uaueorizc4 Flbibitod or uolaqfril aAivity, (o) protcctiry tbc propcrty rigtts of aly Owner, or (d)
 pr"r,"atfug d"ath or serious bodily injury to any Owner or Omupant ttrcrein; GD cascrnefids nocessaqr to oorrylac
 tte Pmjcct, fornoise and dust, to conducf rales activities upou thc hojec! aod Sv) eascmeuts neccssary Pursua.ut to
 tte uerciSe of any rcserved rigLb sa for& il tbe Declaraion, all as providcd in thc Dcclaration.
Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 26 of 33

     Case 3:18-cr-00533-RS Document                                   38     Filed 04/1-6/19 Page 22 of 29




   -SECOIIID:-

            Au udividcd       O-4S89DT/4 futercst appurtcDant      to thE Usit,   in all Coonoa Elernats of tbe Projcc!   as
  sstablisbcd fDr thc Unit by ttro Dcdaralion, or such ottrer fiactiorul or percenage iDt8rEst ss hereafter established   for
  thc Uuit by auy auqdoot of rhe Dectaration, as tenaat in cosrmon witt all otlcr ownss and trn8nls thcreofl

           AII  TOGETHER WITH AND SUBJECT TO AS tO FIRST ANd SECOND AbOVg IhC GOVGIIAOIS'
  agr€emeatq easemeots, obligations, condidong exceptions, rcscrvaliors and othcr mattrs od pmvisions of thc
  D-eclgaiou aud thc Bylarvs, aI of which are incorpontcd hcrcin by this rcfocncc and wbich constitute ad shall
  mnstitu& covcnus rrmin! with the lan4 cquitablc soryitudcs and lic,ns to thc cxtcn! sct forth thcr€in and provided
  by law, and wlich arc bcrcEy acccptcd by ihc Graatec as binding and to be binifng on t]rc Gra.utec, aad Grantac's
  succcssors ard assigf. s.

           Iha   laads upon'nihicL tbeProject is locgted 8re describcd as     6lloqs:

  -IrEMI!-
          All of that ccrain parccl     of   Iaurl situate   at lVaftiki, Honolutl Citf, aad Count5r of llonolulu, Slatc of
  Hanaii, dcsodbcd as follorvs :

          LOT ^6" arca 35,458 sgarc ftcg morc or less, as sbowo on I\f,ap l, filcd ir tf,c Offico of thc Assistaot
 Rcgist-arofdrc iand Cowtof tli State of Hawaii with Land Corrt ConsolitlationNo. 209 ofFood Pantry' Ltd.

           Together with an undividcd 31154 paIj. ofand intercst in and to aad a rigbt ofw8y to ba used in common
                                                                  gnfl alr undividcd I0/I54 Pqt ofand intercs In urd
 witb ot[ero-wne15 thtrcof ovcr, aeross, along and upon l-ot 245,
 o a right of r,ray to be used in corrnon with the other owners thereo4, over:, acmss, along and upon Lotr 243 and
 244 ai, sho1l,r on IrEp 35, seid 1,a1a243,244 and 245 ooroprising aprivatc roadway 40 fccr ir erid0l, as sbovm on
 M2p 35, filcd ia rha btrcc of the 6ssistaut Rcgistrar of thc Lasd Court of ths Stab of tlawaii with Land Court
 Application No. 551 ofArchibald AUied Young.

         B"ing lar(s) dcscribcd in Traosfer           Catifcatc of Title No. 11094$7! issued       o   PACIXP 2 LLC,      a
 Dolawarc limited liability company

 -IIEMII:-
          AI of fiat ccfiain parccl of land (hiqg portion(s) of the land(s) dcsqjbeil in ard covErcd by Royal ?atent
 Numbcr 4537, Iand Commissiou Award Number 6386. Aparra 7 lo Kzubao) sitros, lyilg and bcing + Waikiki,
 Hooolulq CiU aud Couuty of Hooolulu, Srue of Ilawaii, bciDg LOT I (portion of forocr Kaiolu Succt) and thus
 bormrtcd aad iescribed as firr survcy map dacd Iune 27, 1997, confainiug m aea of2;410 squarc fect, morc or less.

          Togdher also     vith the followiog easematrts, as grertcd by DECX.i{RATION_OF REOPROCAL
 pessLfiI\Ils     A].tD IRREVOCABLB FActr JTIES LICENSE rbted Jauury 26,2076, r@rde,i in said Brwau as.
 DocruoedNo. A-5871097)ud,nsaidOfficeasDoeumertNo.T-9523243,saidcaserraBbcingEorepartiadarly
 described 6crein; subjed, howcver, to the     tqns   and Provisioos contained tbereia


         (A)     Nmexclusive cascmeut for ingress and cgess ovcr the Plase I Public Sharcd Facilities dcfined
                 fterain and Phasc I Parfting Facilities defincd thercin ard also dcpicad on the Sbarcd Facilitias Map
                 Bthchcd ther€to &5 Exhibit ''C"; a.od

         (B)     Noncrclrrsiw €asemat fu uilitics across, through and on said Phasc I Publio Shartd Faciliticq tta
                 Phai I Privatc sharEd Facilitics dcfioed tbcrein, and said Pbasc I Parkiug Facililies.
Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 27 of 33

      Case 3:1-B-cr-00533-RS Document                                   38 Filed A4176119                    Page 23 of 29




           BEING    IIE    PREMISES ACQIIIRED BY LIMITED $'ARRANTY DEED

           GRANTOR           :    FOOD PANTRY'           LID-, allawaii corporation

           GRAI\I.TE :            PACREP 2 H,C,         a    Dclawrre limircd liabilily comleny,   as   Tuam in scv€ralty

           DATED             :     Match?A,2075
           EILED --          :    I:nalCourtEbcumcntl'Io-T-92130E8
           RECORDED          :    Documentl'lo.A-55610353

  S[IBJECT, iIOWBVE& to tte following:

  l   -    Any and all impmvement asscssncllts that may bc due and owing'

  2,       Mincral and water riglts of atry rature.

  3.       -AS TO ITEM I (LoT       A)r
           (A)      GRTNT

                    ro                    :    HATVAIAI'IEIECTRICCOI4PANf'INC'

                   DATED      :                Junc 12, 1951
                   IILED      :               land OourtDocr.uncnt No.             130136
                   GRAl.fn'IG :               e   right aud easeomt     6r   chclrical puPosas

          (B)      GRTIIT

                   TO                         IIAWAIIANELECTRIC COMP6NY' INC.

            .      DATED    :                 ScPtcmbcr &, l9E2
                   FII,;ED  :                 LaDdcrwtDoormenlNo'1135047
                   GRANTING ;                 a rigbt   ad    easeneut for clcctsicgl purPoscs

          (C)      GBJqNI

                   To                     :   GlfE IIAWAITAN IELPHONE COlfrANy nrcORtORA]ED, no*
                                              toown     as   IIA'WAIIAN   IELCOI            INC.

                   DAIED    I                 Dccuubcr 18,       l99l
                   FII^ED   :                 IxndCourtDocurnentNo- L877lL2
                   GRANIING :                 a riglt ud casemcnt for utility purposcs


          (D)      "(a)   easernents     for public utilitics as rmcd on Applicant's map flcd hcrcvith,              Tq     (b)
                                                                                                                                  9'
                  ,groc-"*       a.tca       13dL f 94O, betrrceu John IL lr4agoo+ Alfted IC Ilhgoon ud Eaton
                                         irfroh                                                                                   Il
                  fire;q     Trustc€s ct at., ss Crra,ntors ad Ihc Hnmiian Eletfic C.ompary, Limitcd, as Crranrcc,
                  Oe-origiuat of which agreemcnt is oo file in thc Officc of thc Clcrk of thc Land CouG atrd (6) a
                  stipuld-im dated August 7, 1940, vhicb is also on flc ia (hc OfEce of thc Clcrk of said Lqnd
                  Coirul.", as mintioucd in Original Certifioe of Tifle No. 22,921, and as sct frrth i!           ]l4IIAlI-ff
                  DEEDWIIHRESRVATIONOFDENSITY,BI]IIDINGSEIGIITI.IMITATIONAND
                  ENCUMBRAI.ICES datcit Ialusry 7, 1997, filcd                as   IEd   CourtDoomcotNo-2i59216'
Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 28 of 33

   Case 3:18-cr-00533-RS Document                                  38 Filed 04/16/19 Page24                      of 29




       (E)     Thc tarms aad provisions contained in thc followiug:

               INSTRIIMENT            :     rUARR {NTY DEED WIII{ RESERVATION OF DE}ISITY, BITIIIING
                                            IIEIGHT IJMITATION, AND EI{CT'MBRANCES

               DAI|ED                       Iearu:ry7,1997
               FIiLED..                     Irud   Conrt Dosu.sr ent N o. 2) 5y216


              RELEASE        OI RESIRICTIONS datrd Iarua)t 4,                   2016,   filcd as Land Cortrt Docomeat No-
              T-9508259, rec.rded as Docrueat No. A'5856047 6.

       G)     fic   Errrs   and provisions contained      in the following:

              INSTBUMEI.IT        :         AGREEMENT FOR ISSUANG OF         coNDmoNAL UsE PERMIT
                                            I   IDERSECTION5.380 OF TITET.AND USE ORDINANCE (LUO)

              DATED                        Mrrch 30,2001
              EILED                        IandC.onrt Document No- 2695742
              PARTIES                      FOOD PANIRY LTD.. "Declarant'

      (c)     Ilc   terms andpmvisiors contaiued          il   thc following:


              INSTRIIMENT         :        AGREEMENT FOR ISSUANCE OF CoNDmoNAL USE PERMIT
                                           U}JDER SEC:TION 2I-5380 OF TIIE LAND USE ORDINANG (LUO)

              DAIED                        April 18,2002
              EILED                        Lead Conrt Docuo       ent N o. 27 967 23
              PARTIES                      KALAKAI,A SOUTInEAS OWNERS LLC, a Hacaii limited liability
                                           compa$y, K3 OWNERS LLC, a tlawaii Iimited liability company, and
                                                             a Eawaii mrporation
                                           FOOD P/{}iTRY, LTD.,

      GI)    DESIGNATIONOFEASEMENT"2*

             P,IJB}OSE                     faffc equipmeut aod related appurEoarces
             SHOWN                        on.Map I, fled with   knd Court Consolidation No. 209, as set forth by
                                          I-axl Cor.rt  fferNo. I493E9, filcd on lebruary 11,2003, as aneoded by
                                          Iand Court Ordcr No. 15 1839, filed ou Jttly 23, 2fi)3

      (t)    DESIGNATIONOFEASEIVfFT{Tn3"

             PURPOSE                      acccss and sewer
             SIIOWN                       or Map l, fiIed with Lgrd Court Consolidaion No. 209, as set forth by
                                          Land Court Order No. 149389, fled oa Fcbnrary 1 1, 2003, as amendcd by
                                          had Court OrderNo. 151839, 6led on Iuly 23, 2003

      (J)    GRANT

             TO                           CITY AND COT'NTY OF HONOLULU

             DAIED                        Scplcmbcr 12,2003
             FILED                        Land Court Documcnt No.        3 00073 5

             GRANII}.IG                   Eascrncsrt'3' for    access purposes
Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 29 of 33


   Case 3:18-cr-00533-RS Document                        38      Flled O4lLGlt9 Page 25 oI 29




        (K)    GRANT

               TO                   CITY AND COI'NTY OT HONOLULU

               DAIED               Scptcmber 12,2003
               PII.ED              I:nd  Court Documeot ).Io. 300073 6
               GRINIING            easldrctrLs for thc constuctiorl reconstructiorL installation, maintcracg
                                   opcration, rcpair and rcmoval of its underground scwcr pipclincs with
                                   mafiol"s, etc, 8s Part of a scwer systcro, tbrousb, under and asoss ttc
                                   property desimrcd as Eascment 3

       (L)     GRr{NT

               TO                  CTNT    ANDCOUNTY         OF HONOLTJLU


               DAIED               Septembff I2, 2003
               FILED               Laad CoudDoauacnt No, 3000R 7
               cRr{NfiNG           an casenicnt b construcL reoolsbucl install, mahtaiq opcratc,'rcpair and
                                   remove trsfi.o signal-rclacd infrastruchrE, ircluding but rct liEitcd to
                                   stsndards, cabincts, clactii: macrq etc., on the property desiguded as
                                   Eascmsnt 2

       (M)    the tcrosand provisioas'containcd in thc following

              INSTRI,JMENT    :    ENCROACHMENTAGREEMENT

              DATED               liardtZ2,?.071
              I{I.ED              Laad Cowt Docruncnt No. T-,t05941 4
              PARTIES             REItIf4 LLC, a Eawaii limited liability comPary, and IOOD PANrRY'
                                  LTD- a }Iar,vaii mrporation

      (N)     DESIGNATTONOTEASEMENT%'

              PI,RPOSE            sanihry scwcr
              SHOTYN              on Map 2, fikn with Land Court Consolidatioo L{o. 209, as set fonh by
                                  Ordcr filcd.as Laad Court Document No. T-E505241, on April 16 2013

      -(o)    GRANT

              TO                  CITY    A].TD   COI.]Nry   OF HONOLIJLU


              DAIED               Octobcr t E, 20 I 2
              FILED               Land Court Docuocnt No. T-t522307
              GRANTB'IG           a non-cxclusivrtascmcnt trrcuglr, undcr, and-across thc Easemcnt Arca   for
                                  ttrc purposcs of corutructing rcconsfirrting,    ixbling    rnaintaining'
                                  crpcratiug, rcpairing aod rtmoving tbc subject bfrastuch:rc and sucbscntr
                                  pipdinc(s),:marrloles and other equipmen! said Eascmcnl bcing more-
                                  particularly slown on rnap atbchcd thereb

      el      GRANT

              TO                  HAWAIIAN ELECTRIC COWAT{Y, INC., a llawaii corpoi'urion

              DATED               Deocmbcr 19,2014
              FII,ED              [:nd Court Docurscnt No. T-9123322
Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 30 of 33


   Case 3:LB-cr-00533-RS Document                                                38    Filed 04/16/19 Page 26 of 29




                   GT,ANTING              :    a rieftt ard €asemeEt ovcr aod acro$ Bascm'ot                         'E4"   as shorn on map
                                               atad,ed tlcrcto

         (a)       -As TO TIIE IJNDIVIDED INTERESTS INTOTS 243,                               2',14   A)'ID   24sr

                   (1)     GRANT

                           TO                         :'      CTIYAITIDCOUNTYOFEONOLIILU

                           DATED                              lrllwy10,1967
                           EILED                              I-ad      Court    DoamcntN6. 411559
                           GR,ANIING                         an caserneut to corstruc! EconsbuoL fusufl, rahtaiq opcralci
                                                             .regak and remwe an uaCcrgror.rnd scwr pipclinc or pipdincs, as
                                                              part   ofa    scwcr systea!


                  (2)      GRI{].IT

                           TO                                CITY AND COUNTY OF HOI{OLITLU and tta BOARD OF
                                                             WAIERSI,'PPLY

                           DATED                             Iunc28,20fi)
                           FII.ED                            Ied     Courl DocunentNo- 2634t96
                           GRANTING                          sr    ea-seEent to corBt-ucL irstall, maintafi opcratg replacc rnd
                                                             rernove aruadcrgrouoct r*ater pipeline or Pipeliurs               lDtefhdYith
                                                             suchnctcrs,         fre hydrants' cE"

                  (3)      Rithts   o,f   others e/bo own rmdividcd hteres(s) in said lots'


   4.    -AS TO   [tEMII(Ior        1)r
                                                                    .,AU-I
        (A)       DESTG].IATION OF EASEMEIIT                                 "

                  PURPOSE                     access and          utility
                  SIJOWN                      on oap prcparcd by Miltoa S. Watauabc,    l:nd Survcyor' dated lule 27'
                                              1997,      in the Dcpertment-of Pfanaing and Iermlning CiU and Couoty
                                                          iilld
                                              of flsnolulq Sr,atc            oitl"vti,
                                                                            as File Number 200ZSUB-63 aad appnovcd
                                              Aptils;2002

        (B)       DESTGNATTONOFEASEMENT'1000'

                  PI'RPOSE                    acccss end scwcr
                  sHov/N                      otr Eap fDpared byVtlfitd Y. K. Cbi& Lsnd SrwcJtor, with ControlPoint
                                              Survcfrrig,    filcd in tho Deportocnt of Plmring aod Pcrrrittirg GE
                                                                  to.
                                              aod Cornty of Honolutu, State ofHasaii, as Filc Nuabcr 200ZSI,B-90
                                              and 4prorctrMay 17, 2002


        (c)    Asto*gidEasement,,AU-l',: Rcsen'ations urdo thecf,IYAND COLJNTYOFHONOLULUfOr
               access and utility purporesl and.Ioto HAWAIIANETEjCrRIC COMPANY, INC. and \IERIZON
               I{AWAtr INC,-now-hovm sr IIAWAIIAN TELCO}VI INC., &c riglt to irstall md mainlain
               aristiog udlity lhcs, as sct fordr in QUITCIdIM DEED dated Septernbcr 12,2001, rocordcd as
               Docuncnt No. 2003 -209           177   .



               RELEASB OF RESERVATION by CITY AI'ID COIINTy OF HON0LIILU, dated Iuire                                                  16,
               2016, rccorded asDoa:mcntNo. A-60300503.
Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 31 of 33

   Case 3:1B-cr-00533-RS Document                                         38   Filed 04/16/19 Page 27 of 29




   5.    DESIGNAfiONOIEASEMET{T'S.9"

         PTRPOSE ; scw
         SHOWN                    ;    on Subdivision map approved ou lttly    20,70l2,FncNo' 20I2ISUB'90

         The ebovc dcsigation           witl mt   be recognizad orlotcd on Trrcfa Ccrtifcatc of Titlc No. 1,094'574, until
         orrt   t..    th"t   L oacr designsdrrB       said   asneut is fllcd ia tbc ofiice of rhe Assistad RrEistrtr of the
         Land Corgt ofthc Statc         ofllawaii'

   6.    ORANT

         TO                            PACREP U,C, a.Dclgwarc limitcd liabiEty mrrpany

         DATED                         Deembcr24,2013
         rII,,ED                       Lsnd Coutt Documcot No- TJ76 1407
         RE@RDED                       Docnstcnt No. A.5iO9l 280
         ORANTING                      a norrexclusivc riglr and casctlstrt for the construction, iusullarion, maintcnancc,
                                       iospcction repair. altcratiou, rrylacancn! rcooDstructiorl        md         rcmoval of
                                      Consruotion Elcmmts scrving ihc Bcnetrtted Property. togchcr with eppurtcunc€s
                                      6EEto, in, to, ovu, scross, along and through thc Easerncnt Area' ruora particularly
                                      shorra oo map attachcd.thereo

  7.     The tcrms end provisions coutaincd ia the            followiug

         n'IiTRULENI           :      DECLAXATION             oF   CONDOMIIIIUM IROPERry REGIME                       OF   383
                                      KALA]MOKU.TOWER2

        DATED                         Mat42014
        FII.ED                        Land Coun DooumcDt No. T-8908312
        RECURDED                      Docurrent No. A-5256089L
        MAPS                          224+ fild in tre Officc of the Assislart Begishar of the land Court             md 528t
                                      rccorded in the Brrrau-ofColvcyanecs, aad ary drncnitmcnr thereto

        ASSIGNMENT OF DE\IELOPERS RIGITTS dalcd - (filcd ocbber                             l\ nrc}    filed   is   Land court
        nocumcnt No. T-97E0L45, remrded as DocumcntNo. :{-612t03E5.

                                       irctruncn{s) datcd Apfrl 4, 20I E, fited as iand Court Docomcnt No. T-
        Saiit Declaration was erncndcd by
        lo3i5lE6, recorilcd-as Docurecot No. A-66R0914, sil dated luElc 25,201t, fiIed a5 Land corrt
        Docnncnt No, T-1M0525! rwordcd as Docrrngnt No. A{7530758-

  8-    fic   taau    and provisions contaioed in thc follor*foig:

        -rNST&{.IMEM          :       ByLAWS oF TIIEAsSOcIATIONOFTTMTOWNEES OI383                         KAIA*OKI           -
          .                           TOWER2

        DAffiD   :                    MaYD'2Q74
        FILED  . :                    Laud Courr DocumentNo..T-89083[3
        RECOIOED :                    DocnmanlNo. A'52560892

        ASSICNITENT OI'DEIIELOIER'S RIGHIS iLatcd - (6tcd oaobar 11, 2010, filcd                               r    Land cowl
        Docnmcotlih. T-980145, rccordeil as DocmenlNo. A{12803t9.
    Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 32 of 33


       Case 3:L8-cr-00533-RS Document                                  38 Filed 04/L6/L9                Page 28 ot 29




        9.      Thc   t   ims ard provisioos mntaincd itt tle frllowiog:

                INSTRUMENT           :     (JNRECORDEDJ AGREEMENT TO I;EASE AND OTTION TO PURCIIASE
                                           ACNEEMB.JT

               DATED   :                   l:qrcl7,20l4
               pARTIES :                   Siltri INC- a llacaii corporxiorU   anit PACREP 2 LLC, a Detawarc limitcd     lilbility
                                           coIlPaDy
               RE                    t     purchase or lease of a comrercial   uit
               MEMOMI.IDLM               OF AGBEEMENT FOR RIGIIT OP FmST REFUSAI daEd ldzrch                24   2015, filed as
               k:rd ConrtDoorncutNo-          T-92541 00, rccodcd Ee DoclrnamNo. A-56020'l6t-

        10.    Eucroachmcnts or aay olbcr mattcrs as sbormon sunrcy map(s) prcparcd by DauT-.          Alitl,   Land-Sorvclor,
               with R M. Towill Corporatioo, dated January I 2, 20 I 5.

        tI-    EEqoschEcnts or any otber matcrs which a suwey prcpard afur January 12" 2015 Uould disclose.

        12.    Tte tams ud provisiqs coutaincd in thc foflorving:

               INffIRIjMENT         :     DECX-ARATIONOFRESTRICTMCOVEI{ANI

               DAIED   : lvlarch 24,2015
               FII,ED  : Iald CourtDocuocntNs. T925tfi)99
               RECORDD : DostracntNo.A-5fim4+7
       .[t.    Thetermrmd prcvisiouc conraincd in t]afollowing:

              INSIRI,,ME}IT               DECLARATION        OT RECIIROCAL EASEMENNI AND                   IRREVOCdBLE
                                          FACILTNES LICENSE

              DATED                       Iaatarl 26,2016
              EILED                       Lsrd Cort Documcnt No.    T-952324t                                       -'
              RECORDED.                   Document No.-A-5?71 0972
              PARNES                      P CREP      IIC,  a Delawarc timiad liability comPary, ad PACREP          2l).4+     a
                                          Dclsware lirritcd liabilig compaoy (collestively' Dcofamrts')

              MORTGAGEE'S CONSENT TO DECLARATION OF RECIPROCAL EASEMENTS AND
              IRREVOCASLE FACXUIIES IJCENSE dstcd }efarch 3, 2015, filcd Es Irrd coln't Docrxoenl No-
              T-9565253.

       14.    Auy cle;m orloundary tisputaw[ich may er<ist or.arise by rasor of ihc ftilurc of thc DECLAflA1IION
               oF RECFROCAL EASB,fB\ITS AND IRREVOCABIE FACIJTIES EICENSE dated laaury 26,
               2016, 5lc+as l:rd court Doctmcnt No. T-9523248,.rccordcd es-Documcnt No. A-58710972, ,rfq.rcd b
              bcr!i!, tolocarB with'certeiEtythctomdarics of anonexclusivc es6emErt br.in8Ess alrd cgrEss ovcr ttrc
              Phasc I Public Sbsrgd Eacilitics and thc Phsse I Parking Facilities dcfircd fterein and alsodepicted on $e
              Sharcd Facilides Map racbcd.thcrcto-ss Exhitit "6"t md a nonexclusivc D'assmcDt for utilities auross,
              ttror4lr aod on said ?brse 1'Public Shnod Facilitic. tIc Phasc I Prirara-Sbarcd Eaoilities defficd thcrciq
              aad said Phrc I Prkiog Pacilitica

      15.     Tbc tcrms ard provisions coahiaed in thc following:

              INS']RI'MENT               L/U.IDSCAIE MAINTENANCE AGREEMA{T AND CONSENT

              DATED                      @mber26,2017
L
Case 3:18-cr-00533-RS Document 39 Filed 04/22/19 Page 33 of 33


   Case 3:LB-cr-00533-RS Document                                   38     Filed 04i16/19 Page 29 ot 29




            FILED                 Land CourtDocument No. T-I 01312614
                                 -DoclnreDt No. A'647 90 t97 L
            RECORDED
            ?ARTIES              F;GiP ri-Lc,          a   Dclawav liuitcd liability compury ('Dcvelopo'), in favor of thc
                                 Clfy aXO COUVfy              OF HONOLULU, a municipal corporation (the ''Citfr)
            CONSENI               giveu by BREDS Itr LOAI'I HOITINGS            IIQ
                                                                                a Dela\r,are linitcd lisbility cooParp'

                                 ['1,*a""'1, ty  itrstrumeBt dsted septembrr26' 2011t!l+j              hd
                                                                                                      cotu't Doollruot
                                 i+o- r-l ors tzolB, reordcd as Document No. A{47908178


   16.      GXANT

           TO                    IIAWAEAN ELECIRICCOITPAN9' INC,                    a   llawii   corpontion

           DATED                 Novcsrber 28, 2017
           flLED                 kDd   C-rrrrt DorilEert No. T-1 O196 19E
           RECORDED              DocumEfit No. 4{5440431
           GRANIING                riglr .na c8setrlent ovcr and across Eascmcnts            E-5,84,     aod   E7 for   utility
                                 "
                                 purposcs, as shorra on thc maps dlached therato


           TOGETIIER      Wm{   rhosc   firniturg   applianccs md furaishiugs included wi6 said.Unit as dascribed in 3t3
   Krlaimolu -   Tower_ 2 sales contract o.o.,t"d:b.t'r..n       fuor    ald Grantoe.covering said unit' andaly and all
   supplements, aditenda ald arnmdmlb thcrdo-
